      Case 3:13-cr-02297-JLS Document 255 Filed 10/27/20 PageID.3390 Page 1 of 1



 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                            SOUTHERN DISTRICT OF CALIFORNIA
 5
 6   UNITED STATES OF AMERICA,                            Case No.: 13CR2297-JLS
                              Plaintiff/Respondent,                 20CV0853-JLS
 7
 8   v.                                                   ORDER GRANTING DEFENDANT’S
                                                          MOTION TO STAY § 2255 PROCEEDINGS
 9   TONY LEE McLEOD,
10                            Defendant/Petitioner.
11
12
13
14
15
16         On October 23, 2020, Defendant/Petitioner Tony Lee McLeod (“Defendant”), a
17   prisoner in federal custody proceeding pro se, submitted a letter requesting a 90-day
18   continuation of the stay in effect with respect to his pending 28 U.S.C. § 2255 motion (ECF
19   No. 254). Good cause appearing, the Court will grant this request. IT IS HEREBY
20   ORDERED that the § 2255 proceedings in this case are stayed for an additional period of
21   90 days. On or before February 10, 2021, Defendant shall either file his amended § 2255
22   motion or a status update regarding the conditions at the facility and any request for further
23   extension of the stay.
24         IT IS SO ORDERED.
25   Dated: October 27, 2020
26
27
28
                                                      1
                                                                                       13CR2297-JLS
                                                                                       20CV0853-JLS
